Citation Nr: 1034631	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for temporomandibular joint 
syndrome (TMJ).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1992 
and served in the Oregon National Guard until 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
that, in pertinent part, denied service connection for TMJ.

In June 2007, the Veteran testified during a personal hearing at 
the RO and, in June 2010, he testified during a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  Transcripts of 
both hearings are of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the objective 
and competent medical evidence of record demonstrates that he has 
TMJ that cannot be reasonably dissociated from his active 
military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, TMJ was incurred during 
active service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal as to the Veteran's 
service connection claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Information concerning effective dates and ratings for TMJ will 
be provided by the RO.  If appellant then disagrees with any of 
those actions, he may appeal those decisions

Factual Background and Legal Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

In cases where the Veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that he is entitled to service connection for 
TMJ that was incurred during an injury in active service.  
Specifically, the Veteran contends that, in 1980, during a final 
inspection in boot camp (the Marine Corps Recruit Depot in San 
Diego, California), he fainted while standing at attention and 
fell face-first on his chin.  He states that, since then, he had 
ongoing TMJ-related problems.  After carefully considering the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the evidence is in equipoise.  Accordingly, 
giving the Veteran the benefit of the doubt, the appeal will be 
granted.

Initially, the Board notes that, in September 2005, the RO 
determined that the Veteran's service treatment records were 
unavailable despite attempts to retrieve them.  Under such 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The Veteran submitted an October 2005 signed statement from W.R., 
his friend and service comrade, to the effect that, during 
graduation from Marine Corp boot camp, the Veteran had a gash on 
his chin that was approximately one inch wide and circled by 
black and blue bruising.  According to W.R.'s statement, the 
Veteran explained at the time that he passed out after standing 
in formation for five hours.  It was also noted that, during 
their military service, W.R. visited the Veteran and his wife in 
El Toro every weekend and remembered noticing that the Veteran 
was in constant pain due to the jaw injury.

An October 2005 signed statement from the Veteran's mother is to 
the effect that, in June 1980, when he was standing in formation 
for his final inspection in boot camp, he fainted and fell on his 
chin.  She also indicated that, throughout the Veteran's service, 
he complained of having jaw pain.

An October 2005 signed statement from the Veteran's wife 
indicates that she attended the Veteran's boot camp graduation in 
1980 and that he had "quite a gash on his chin."  She also 
indicated that, after they were married in June 1981, he 
complained of aches and pains with his jaw, and that she noticed 
that his jaw popped in his sleep.  

The post-service medical evidence includes a December 2004 VA 
dental examination report which notes that the Veteran complained 
of having pain in his jaw since 1984.  Examination revealed 
significant left TMJ pop.  It was noted that the Veteran reported 
that he lost consciousness and fell on his chin in 1980 while on 
active duty and provided private medical records of his treatment 
after the fall, without indication of a jaw injury.  The VA 
examiner opined that the damage resulting in the Veteran's TMJ 
was a "possible" consequence of the type of fall the Veteran 
described having experienced in service.

During his 2010 Board hearing, the Veteran testified that he did 
not see a doctor or dentist immediately following his injury.  
Instead, it was not until after he was stationed in El Toro that 
he saw a Naval dentist, who told him that he would eventually 
need surgery to have his jaw injury corrected but he never had 
it.  He also indicated that as he aged, his jaw worsened, 
especially during the cold winter months.  

The Board notes that, because the Veteran's service treatment 
records were not located, there is no official documentation of 
his claimed injury.  However, he provided consistent and credible 
accounts of his injury, and submitted three credible lay 
statements that corroborate his contentions.  As such, the Board 
has determined that the Veteran did injure his chin during boot 
camp as he has described.  Moreover, the record contains the 
December 2004 VA medical opinion that corroborates his version of 
events.  Specifically, the VA examiner opined that the Veteran's 
TMJ could have resulted from the fall he described having in boot 
camp. 

In view of the totality of the evidence, including the Veteran's 
and his relatives' and comrade's credible reports of the in-
service incident in which he fell on his face and his statement 
that he has experienced jaw pain that time, as well as the 
December 2004 VA examination findings of record, the Board finds 
that TMJ cannot reasonably be dissociated from the Veteran's 
period of active service.  Affording the Veteran the benefit of 
the doubt, service connection for TMJ is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. at 49.








ORDER

Service connection for TMJ is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


